[Cite as State v. Frederick, 2019-Ohio-3532.]


STATE OF OHIO                     )                    IN THE COURT OF APPEALS
                                  )ss:                 NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                          C.A. No.      18AP0041

        Appellee

        v.                                             APPEAL FROM JUDGMENT
                                                       ENTERED IN THE
ANTHONY FREDERICK                                      WAYNE COUNTY MUNICIPAL COURT
                                                       COUNTY OF WAYNE, OHIO
        Appellant                                      CASE No.   2018 TR-D 5020

                                 DECISION AND JOURNAL ENTRY

Dated: September 3, 2019



        CARR, Judge.

        {¶1}     Appellant, Anthony Frederick, appeals the judgment of the Wayne County

Municipal Court. This Court affirms.

                                                  I.

        {¶2}     This matter arises out of a traffic stop that occurred in Wooster, Ohio, on May 22,

2018. As a result of the stop, Frederick was charged with driving under a 12-point suspension in

violation of R.C. 4510.037(J) and driving under a Financial Responsibility Act (“FRA”)

suspension in violation of R.C. 4510.16. The State amended the charge of driving under a 12-

point suspension to failure to reinstate a license in violation of R.C. 4510.21. Frederick pleaded

not guilty to the charges at arraignment.

        {¶3}     The matter proceeded to a bench trial.      Frederick invoked his right to self-

representation. The trial court found Frederick guilty of driving under an FRA suspension. The
                                                   2


charge of failure to reinstate a license was dismissed. The trial court imposed upon Frederick a

$250 fine and assessed two points to his license.

          {¶4}   On appeal, Frederick raises two assignments of error.

                                                  II.

                                   ASSIGNMENT OF ERROR I

          THE TRIAL COURT ERRED IN CONVICTING DEFENDANT FOR DRIVING
          UNDER FRA SUSPENSION BECAUSE THE EVIDENCE WAS
          INSUFFICIENT TO SUSTAIN A FINDING OF GUILT.

          {¶5}   In his first assignment of error, Frederick contends that the State failed to present

sufficient evidence to convict him of driving under an FRA suspension. This Court disagrees.

          {¶6}   When reviewing the sufficiency of the evidence, this Court must review the

evidence in a light most favorable to the prosecution to determine whether the evidence before

the trial court was sufficient to sustain a conviction. State v. Jenks, 61 Ohio St. 3d 259, 279

(1991).

          An appellate court’s function when reviewing the sufficiency of the evidence to
          support a criminal conviction is to examine the evidence admitted at trial to
          determine whether such evidence, if believed, would convince the average mind
          of the defendant’s guilt beyond a reasonable doubt. The relevant inquiry is
          whether, after viewing the evidence in a light most favorable to the prosecution,
          any rational trier of fact could have found the essential elements of the crime
          proven beyond a reasonable doubt.

Id. at paragraph two of the syllabus.

          {¶7}   Frederick was convicted of driving under an FRA suspension in violation of R.C.

4510.16. R.C. 4510.16(A) states, in part:

          No person, whose driver’s or commercial driver’s license or temporary instruction
          permit or nonresident’s operating privilege has been suspended or canceled
          pursuant to Chapter 4509. of the Revised Code, shall operate any motor vehicle
          within this state, or knowingly permit any motor vehicle owned by the person to
          be operated by another person in the state, during the period of suspension or
                                                 3


        cancellation, except as specifically authorized by Chapter 4509. of the Revised
        Code.

        {¶8}   In support of his assignment of error, Frederick contends that the State failed to

demonstrate that he was under an FRA suspension at the time he was pulled over on May 22,

2018.   Frederick suggests that the responding officer in this case conducted an improper

investigation into his driving record. Frederick further maintains that the officer’s testimony

regarding the information in the LEADS system was unreliable.

        {¶9}   At trial, the State presented evidence that supported the following narrative. On

the afternoon of May 22, 2018, Frederick contacted the Wayne County Sheriff’s Office in order

to file a complaint against a representative from a bail bond agency who allegedly appeared at

Frederick’s residence and disturbed his family. Deputy Robert Ecker, along with his shift

supervisor, responded to Frederick’s residence located on Friendsville Rd. in Wooster. Deputy

Ecker searched for Frederick in the LEADS system in order to obtain details for the purposes of

making a report. The search of the LEADS system revealed that Frederick’s driver’s license was

under suspension. After meeting with Frederick regarding his complaint, Deputy Ecker returned

to his vehicle and prepared to leave. At that time, Deputy Ecker observed Frederick get into the

driver’s seat of a white van. Deputy Ecker warned Frederick not to drive because his license was

suspended. Shortly after pulling away, Deputy Ecker observed the white van drive onto the

roadway and proceed north on Friendsville Rd. before turning onto Armstrong Rd. Deputy

Ecker initiated a traffic stop and confirmed that Frederick was driving the van. At trial, the State

presented a certified copy of Frederick’s driving record from the Ohio Bureau of Motor Vehicles

showing that Frederick was under an FRA suspension on the date of the incident.

        {¶10} In light of the aforementioned evidence, Frederick’s assignment of error is

without merit. As an initial matter, while Frederick hints that Deputy Ecker should not have
                                                 4


been permitted to testify regarding his knowledge of Frederick’s driving record and the basis for

stopping Frederick’s vehicle, we are mindful that this Court must consider all of the evidence

presented by the State at trial in resolving a sufficiency challenge. State v. Freitag, 185 Ohio

App.3d 580, 2009-Ohio-6370, ¶ 9 (9th Dist.), citing State v. Brewer, 121 Ohio St. 3d 202, 2009-

Ohio-593, ¶ 17.     Furthermore, although Frederick contends that Deputy Ecker’s testimony

regarding the information in the LEADS system was unreliable, this Court must construe the

evidence in the light most favorable to the State when analyzing the sufficiency of the evidence.

Jenks, 61 Ohio St. 3d at 279. The evidence at trial showed that Deputy Ecker initiated the traffic

stop of Frederick’s van soon after learning that Frederick’s license was suspended. In addition to

Deputy Ecker’s testimony about the LEADS information, the State presented a certified copy of

Frederick’s driving record that showed he was under an FRA suspension on the date of the

incident. It follows that Frederick cannot prevail on his claim that the State failed to demonstrate

that he was under an FRA suspension at the time of the stop.

       {¶11} The first assignment of error is overruled.

                                ASSIGNMENT OF ERROR II

       THE COURT IMPROPERLY SUSTAINED THE STATE’S OBJECTION
       PROHIBITING THE DEFENDANT FROM CROSS[-EXAMINING] THE
       POLICE OFFICER AS TO HIS OPINION AS TO THE ACCURACY OF THE
       LEADS INFORMATION HE RECEIVED ABOUT DEFENDANT[.]

       {¶12} In his second assignment of error, Frederick contends that the trial court abused

its discretion when it sustained the State’s objection to a question regarding Deputy Ecker’s

knowledge of the reliability of the LEADS system. This Court disagrees.

       {¶13} A determination concerning the admission or exclusion of evidence rests soundly

within the discretion of the trial court. State v. McKinney, 9th Dist. Medina No. 3207-M, 2002
WL 22893, *3. An abuse of discretion is more than an error of judgment; it means that the trial
                                                 5


court was unreasonable, arbitrary or unconscionable in its ruling. Blakemore v. Blakemore, 5
Ohio St. 3d 217, 219 (1983).

       {¶14} On direct examination, Deputy Ecker testified that he searched for Frederick in

the LEADS system while preparing his report on the complaint involving the bail bond agency.

At that time, Deputy Ecker learned that Frederick’s driver’s license was suspended. On cross-

examination, Frederick again inquired of Detective Ecker why he ran a LEADS search for

Frederick’s name. Deputy Ecker responded, “As I stated earlier, Mr. Frederick, when you called

us for a call for service with the Sheriff’s Office I checked your information so I could enter it

into my report for the call investigating the bail[] bond complaint that you had.” After several

additional questions about the process of creating the report, Frederick asked, “Now how reliable

do you think that this LEADS report is?” The State objected on the basis that the court had not

heard any testimony regarding whether Deputy Ecker “ha[d] any expertise as to the reliability of

the system.” The trial court sustained the objection “for [a] lack of foundation.”

       {¶15} In support of his assignment of error, Frederick maintains that the trial court

erroneously sustained the State’s objection because he merely sought Officer Frederick’s

personal assessment, based on his experience, regarding the reliability of the LEADS system.

Frederick contends that the question did not seek to elicit expert testimony as governed by

Evid.R. 702.

       {¶16} Frederick’s argument is without merit. Even assuming arguendo that Frederick’s

question was not aimed at eliciting an expert opinion pursuant to Evid.R. 702, Frederick still

failed to establish a foundation that Deputy Ecker had personal knowledge regarding the

reliability of the LEADS system. See Evid.R. 602. Although Deputy Ecker indicated that he had

used the system during his career in law enforcement, nothing in his testimony showed that he
                                                  6


had personal knowledge of the accuracy or reliability of the system. Moreover, while Frederick

suggests that he was “materially prejudiced” when the trial court sustained the State’s objection,

the State presented certified copies of his driving record demonstrating that Frederick’ license

was, in fact, suspended at the time of the incident. Under these circumstances, this Court cannot

say that the trial court abused its discretion when it sustained the State’s objection.

       {¶17} The second assignment of error is overruled.

                                                 III.

       {¶18} Frederick’s assignments of error are overruled. The judgment of the Wayne

County Municipal Court is affirmed.

                                                                                  Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Wayne County

Municipal Court, County of Wayne, State of Ohio, to carry this judgment into execution. A

certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.
                                         7


      Costs taxed to Appellant.




                                             DONNA J. CARR
                                             FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

WESLEY A. JOHNSTON, Attorney at Law, for Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and ANDREA D. UHLER, Assistant Prosecuting
Attorney, for Appellee.